Case 3:18-cv-02651-BT Document 7 Filed 12/10/18                Page 1 of 5 PageID 24



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

AUDREY WOOD                                      §
                                                 §
       Plaintiff,                                §
                                                 §
V.
                                                 §         CIVIL ACTION NO.
MB INVESTMENT, LLC, KHUSHMEET                    §         3:18-CV-2651-S
DHILLON AND GURLEEN K.DHILLON                    §
                                                 §
       Defendants.                               §
                                                 §

                        DEFENDANTS’ ORIGINAL ANSWER

       JB Investment, LLC, Khushmeet Dhillon and Gurleen K. Dhillon, Defendants

herein, now file this Original Answer, as follows.

                                        PARTIES

       1.      Defendants are without sufficient information to admit or deny the

allegations contained in Paragraph 1 of Plaintiff’s Complaint and Demand for Jury Trial

(the “Complaint”).

       2.      Defendants deny the allegations contained Paragraph 2 of the Complaint.

       3.      Defendants deny the allegations contained in Paragraph 3 of the

Complaint.

       4.      Defendants deny the allegations contained in Paragraph 4 of the

Complaint.

       5.      Defendants admit that Plaintiff’s job duties are essentially as described in

Paragraph 5 of the Complaint, but deny that all Defendants employed her.

       6.      Defendants admit that Plaintiff had varying hours of work, as alleged in

the first sentence of Paragraph 6 of the Complaint but deny that all Defendants employed



Defendants’ Original Answer                                                              1
Case 3:18-cv-02651-BT Document 7 Filed 12/10/18                Page 2 of 5 PageID 25



her. Defendants deny the allegations contained in the second sentence of Paragraph 6 of

the Complaint.

       7.        Defendant JB Investment, LLC admits the allegations contained in

Paragraph 7 of the Complaint.

       8.        Defendants deny the allegations contained in Paragraph 8 of the

Complaint.

       9.        Defendants deny the allegations contained in Paragraph 9 of the

Complaint.

       10.       Defendants deny the allegations contained in Paragraph 10 of the

Complaint.

       11.       Defendants admit the allegations contained in Paragraph 11 of the

Complaint with respect to JB Investment, LLC, but deny the allegations with respect to

the other Defendants.

                              JURISDICTION AND VENUE

       12.       Defendants admit that this Court has jurisdiction over this matter, as

alleged in Paragraph 12 of the Complaint.

       13.       Defendants admit that venue is proper in this court, as alleged in

Paragraph 13, but deny that any of the events alleged in the Complaint are valid.

                              FACTUAL ALLEGATIONS

       14.       Defendants admit that Plaintiff worked overtime hours, but cannot

otherwise admit or deny the allegations contained in Paragraph 14 of the Complaint

because “numerous” is vague and ambiguous. Defendants further deny that Plaintiff was

employed by any Defendant through August 4, 2018.




Defendants’ Original Answer                                                          2
Case 3:18-cv-02651-BT Document 7 Filed 12/10/18                Page 3 of 5 PageID 26



       15.     Defendants deny the allegations contained in Paragraph 15 of the

Complaint.

       16.     Defendants admit that Plaintiff was not an exempt employee, as alleged in

Paragraph 16 of the Complaint, but deny all other allegations contained in Paragraph 16.

       17.     Defendants deny the allegations contained in Paragraph 17 of the

Complaint.

       18.     Defendants admit that Plaintiff reported her time to Defendant JB

Investment, LLC and was paid for time reported, but deny all other allegations contained

in Paragraph 18 of the Complaint.

       19.     Defendants deny the allegations contained in Paragraph 19 of the

Complaint.

       20.     Defendants deny the allegations contained in Paragraph 20 of the

Complaint.

       21.     Defendants admit that Plaintiff, while employed by JB Investment, LLC,

was entitled to be paid one and one-half times her regular rate for hours worked in excess

of 40 during a work week, but deny all other allegations contained in Paragraph 21 of the

Complaint.

       22.     Defendant JB Investment, LLC denies the allegations contained in

Paragraph 22 of the Complaint. Defendants Khushmeet Dhillon and Gurleen K. Dhillon

admit the allegations contained in Paragraph 22 of the Complaint to the extent that

neither was ever the Plaintiff’s employer and therefore neither had any payment

obligations to Plaintiff whatsoever.




Defendants’ Original Answer                                                                3
Case 3:18-cv-02651-BT Document 7 Filed 12/10/18                   Page 4 of 5 PageID 27



       23.        Defendants deny the allegations contained in Paragraph 23 of the

Complaint and deny that Plaintiff is entitled to the relief sought therein.

       24.        Defendants deny that Plaintiff is entitled to the relief sought in Paragraph

24 of the Complaint.

       25.        Defendants deny that Plaintiff is entitled to the relief sought in Paragraph

25 of the Complaint.

       26.        Defendants are without sufficient information to admit or deny the

allegations contained in the first and second sentence of Paragraph 26 of the Complaint.

The third sentence of Paragraph 26 of the Complaint contains no factual allegations

requiring a response. Defendants deny the allegations contained in the fourth sentence of

Paragraph 26 of the Complaint and further deny that Plaintiff is entitled to the relief

sought therein.

       27.        Defendants deny that Plaintiff is entitled to any of the relief sought under

“Prayer for Relief” in the Complaint, including all lettered subparts of that section.

                                AFFIRMATIVE DEFENSES

       1.         At all times Defendants acted in good faith and had reasonable grounds for

believing their actions were in compliance with the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”).

       2.         The Plaintiff’s claims are estopped by the submission of her own time

records, for which she was compensated for all time worked and claimed, including

overtime hours.




Defendants’ Original Answer                                                                 4
Case 3:18-cv-02651-BT Document 7 Filed 12/10/18                Page 5 of 5 PageID 28



                                                    Respectfully submitted,



                                                    /s/ R.S. Ghio______
                                                    R.S. Ghio
                                                    Texas State Bar No. 00787531

                                                    DISMUKE & WATERS, P.C.
                                                    550 Reserve St., Ste. 290
                                                    Southlake, Texas 76092
                                                    Tel.: (817) 277-2077
                                                     rghio@dw-law.com

                                                    ATTORNEY FOR DEFENDANTS


                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served
on call counsel of record, through the Court’s ECF filing system, on December 10, 2018.

                                                    /s/ R.S. Ghio




Defendants’ Original Answer                                                             5
